COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Lajuan Cecile Bailey v. The State of Texas

Appellate case number:    01-12-00200-CR

Trial court case number: 1298261

Trial court:              174th District Court of Harris County

      A supplemental clerk’s record that complies with our Order of Abatement has been filed.
Accordingly, the appeal is reinstated.

        The clerk’s record reflects that appellant is indigent for purposes of appellate costs. The
clerk’s record has been filed. The court reporter is directed to file in this Court, within 30 days
of the date of this order and at no cost to appellant, the reporter’s record in the appeal.

       Appellant’s brief must filed within 30 days after the reporter’s record is filed.

       It is so ORDERED.



Judge’s signature: /s/ Justice Radack
                    Acting individually       Acting for the Court


Date: October 11, 2012